
	

116 SRES 300 ATS: Supporting the goals and ideals of National Public Health Week.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 300
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2019
			Mr. Udall (for himself, Mrs. Murray, Mr. Heinrich, Mr. Cardin, Mr. Brown, Mr. Markey, Mr. Whitehouse, Mr. King, Mr. Blumenthal, Ms. Hassan, Mrs. Shaheen, Mr. Van Hollen, and Ms. Klobuchar) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of National Public Health Week.
	
	
 Whereas the week of April 1, 2019, through April 7, 2019, is National Public Health Week; Whereas the theme for National Public Health Week in 2019 is Creating the Healthiest Nation: For science. For action. For health.;
 Whereas the goal of National Public Health Week in 2019 is to recognize the contributions of public health to—
 (1)improving the health of the people of the United States; and (2)achieving health equity;
 Whereas, in 2017, the life expectancy for the United States population declined for the third year in a row, and some of the leading causes of death are among the most common, costly, and preventable of all health problems;
 Whereas there is a significant difference in the health status of people living in the healthiest States compared to people living in the least healthy States, including differences in obesity rates, the prevalence of chronic disease, and the prevalence of infectious disease;
 Whereas, despite significant progress in reducing the infant mortality rate in the United States to a historic low of 5.8 infant deaths per 1,000 live births in 2017, the number of infant deaths in the United States greatly varies among States;
 Whereas women die from pregnancy-related deaths in the United States at a higher rate than in many other developed countries, and an estimated 60 percent of maternal deaths are preventable;
 Whereas poisoning, including drug overdose, has become the leading cause of accidental death in the United States, with the number of drug overdoses more than tripling between 1999 and 2016;
 Whereas, on average, 130 people in the United States die every day from an opioid overdose;
 Whereas the smoking of cigarettes is the leading cause of preventable disease and death in the United States, accounting for more than 480,000 deaths every year, including more than 41,000 deaths resulting from secondhand smoke;
 Whereas the percentage of adults in the United States who smoke cigarettes has decreased from 20.9 percent of the population in 2005 to 14 percent of the population in 2017;
 Whereas, according to data from the National Youth Tobacco Survey, between 2017 and 2018, current electronic cigarette use by students in the United States increased by 78 percent among high school students and by 48 percent among middle school students;
 Whereas public health organizations use National Public Health Week to educate the public, policymakers, and public health professionals on issues that are important to improving the health of the people of the United States;
 Whereas studies show that small strategic investments in prevention can result in significant savings in health care costs;
 Whereas vaccination is 1 of the most significant public health achievements in history and has resulted in substantial decreases in—
 (1)the number of cases, hospitalizations, and deaths associated with vaccine-preventable diseases; and (2)the amount of health care costs associated with vaccine-preventable diseases;
 Whereas each 10 percent increase in local public health spending contributes to— (1)a 6.9 percent decrease in infant deaths;
 (2)a 3.2 percent decrease in deaths related to cardiovascular disease;
 (3)a 1.4 percent decrease in deaths due to diabetes; and
 (4)a 1.1 percent decrease in cancer-related deaths; Whereas public health professionals help communities prevent, prepare for, withstand, and recover from the impact of a full range of health threats, including—
 (1)disease outbreaks, such as the Zika virus and measles;
 (2)natural disasters; and (3)disasters caused by human activity;
 Whereas public health professionals collaborate with partners that are not in the health sector, such as city planners, transportation officials, education officials, and private sector businesses, recognizing that other sectors have an important influence on health;
 Whereas, in communities across the United States, people are changing the way they care for their health by avoiding tobacco use, eating healthier, becoming more physically active, and preventing unintentional injuries at home and in the workplace; and
 Whereas efforts to adequately support public health and the prevention of disease and injury can continue to transform a health system focused on treating illness into a health system focused on preventing disease and injury and promoting wellness: Now, therefore, be it
	
 That the Senate— (1)supports the goals and ideals of National Public Health Week;
 (2)recognizes the efforts of public health professionals, the Federal Government, States, Tribes, municipalities, local communities, and individuals in preventing disease and injury;
 (3)recognizes the role of public health in improving the health of individuals in the United States; (4)encourages increased efforts and resources to improve the health of people in the United States and make the United States, in 1 generation, the healthiest nation in the world—
 (A)by providing greater opportunities to improve community health and prevent disease and injury; and (B)by strengthening the public health system in the United States; and
 (5)encourages the people of the United States to learn about the role of the public health system in improving health in the United States.
			
